DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Paragraph Citations
Herein, reference numbers surrounded by brackets denote paragraphs (e.g., “[10]” references paragraph 10).

Response to Arguments
Applicant’s arguments, see pp. 9-16, filed 5/29/2022, with respect to all objections and rejections have been fully considered and are persuasive (except the rejection of claim 19, as laid out below).  The objections and rejections have been withdrawn. 
	The drawings filed are acceptable.
	No new matter is presented in the claims, as the amendments are supported by the claims as originally filed and by the drawings.

Claim Objections
Claim 19 is objected to because of the following informalities:  “a translucent metal material” should be changed to “the translucent metal material.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6, 10, 11, 13, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550.

Re claim 1, Young (Figs. 1-2) teaches an energy power generator, comprising: an energy source comprising a solar energy source (36, Fig. 1) having a curved reflective mirror (32/34; see col. 3, lines 26-35) for focusing solar energy in a predetermined direction or focal point (as shown in Fig. 1 on 14—col. 4, lines 8-15); a turbine and generator coupled to a boiler tank (10, Fig. 1) (turbine couple at 18, Fig. 1—col. 3, lines 1-10); a predetermined focal point on or through the boiler tank (10) (as shown in Fig. 1 on 14—col. 4, lines 8-15); and wherein the boiler tank (10) applies heat (36 to 14) to increase the pressure used to operate the turbine (col. 3, lines 1-10—increase of pressure must be true with creation of steam).  Note that Young teaches solar tracking, just not for a parabolic mirror (col. 3, lines 36-52).
Young fails to teach having at least one or more parabolic mirrors; an enclosed fluid circuit including a medium supply tank; a pump coupled to the medium supply tank; a boiler tank coupled to the pump wherein the boiler tank is at least partially constructed of a translucent metal material; a condenser having an output of the turbine as an input and the condenser further providing an output used as a feedback input to the medium supply tank; and wherein the at least one or more parabolic mirrors selectively and rotatably focus towards the predetermined direction through the boiler tank or focal point through the boiler tank.
Perryman teaches having at least one or more parabolic mirrors (3, Fig. 3; [47]), wherein the at least one or more parabolic mirrors (3, Fig. 3; [47]) selectively and rotatably focus towards the predetermined direction through the boiler tank or focal point through the boiler tank (claim 16 and [38 and 80]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Young with “having at least one or more parabolic mirrors, wherein the at least one or more parabolic mirrors selectively and rotatably focus towards the predetermined direction through the boiler tank or focal point through the boiler tank,” as taught by Perryman, as a simple substitution of one known curved reflective mirror for another, and additionally to track the sun for optimal solar heat collection [38 and 80].  Note that both Perryman (320, Fig. 3) and Young (24, Fig. 1) teach Fresnel lenses at which the curved reflective mirror directs solar radiation.
Liu teaches wherein the boiler tank is at least partially constructed of a translucent metal material, wherein the translucent material is Indium Tin Oxide (Fig. 1 and [23]).  Per Liu, this translucent metal material would be placed adjacent a transparent cover (13, Fig. 1 of Liu; see [23]), which would most reasonably correspond to the transparent boiler glass plate (22) of Young.  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the boiler tank is at least partially constructed of a translucent metal material” as taught by Liu with the system as taught by Young and  Perryman, for the advantage of improving light absorbing efficiency [23].
Ast teaches an enclosed fluid circuit including a medium supply tank (116, Fig. 1); a pump (118) coupled to the medium supply tank (116); a boiler tank (102—heated by solar energy as in [11]) coupled to the pump (118); and a condenser (114 [13]) having an output (through 112) of the turbine (110) as an input and the condenser (114) further providing an output used as a feedback input to the medium supply tank (116) (as in Fig. 1).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an enclosed fluid circuit including a medium supply tank; a pump coupled to the medium supply tank; a boiler tank coupled to the pump; a condenser having an output of the turbine as an input and the condenser further providing an output used as a feedback input to the medium supply tank,” as taught by Ast with the system as taught by Young in view of Perryman and further in view of Liu, for the advantage of providing a power generation system (Rankine [9]) compatible with Young (col. 3, lines 1-10).

Re claim 2, Young, Perryman, Liu, and Ast teach claim 1.  Young further teaches wherein the boiler tank (10, Fig. 1) includes at least a portion formed from glass (22 is transparent glass), and wherein the one or more parabolic mirrors (26, Figs. 1 and 3) are focused (via Fresnel lens 24—this is a reasonable application of Young because it is commensurate in scope with Fig. 3 of the application having Fresnel lens at 15) through the portion formed from glass (22) to convert a liquid or a fluid medium in the boiler tank to a gas (Young, col. 3, lines 1-10).

Re claim 3, Young, Perryman, Liu, and Ast teach claim 1.  Young further teaches wherein the boiler tank (10, Fig. 1) further includes a heat exchanger (14—metal rods) within the boiler tank (10). 

Re claim 4, Young, Perryman, Liu, and Ast teach claim 1.  Young further teaches wherein the energy power generator comprises optics (lens 24, Figs. 1-2) placed between the one or more parabolic mirrors and the boiler tank (10) to intensify sunlight (36) reflected from the one or more parabolic mirrors on to at least a portion of the boiler tank (10) (Fig. 1 and col. 4, lines 8-15).

Re claim 6, Young, Perryman, Liu, and Ast teach claim 1.  Ast further teaches wherein the energy power generator further comprises a check valve (124) coupled between the pump (118) and the boiler tank (102).  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify the combination of Young, Perryman, Liu, and Ast further with “a check valve coupled between the pump and the boiler tank” as taught by Ast, for the advantage of preventing reverse flow to the pump (due to boiler pressure) [10].

Re claim 10, Young, Perryman, Liu, and Ast teach claim 1.  Ast further teaches further comprising a direct power take-off (to an implicit electrical generator) that enables an elimination of a storage battery [12].  No battery is ever required and this claim is worded in such a way that simply driving an electrical generator is sufficient to teach it, because the generator would be a direct power take-off connection—the elimination of the battery is possible with the generator because no battery would be required to be present.

Re claim 11, Young teaches an energy power generator system, comprising: 
an energy source consisting of a solar energy source (36, Fig. 1) having a curved reflective mirror (32/34; see col. 3, lines 26-35); a boiler tank (10, Fig. 1), wherein the boiler tank is at least partially constructed of a translucent material (22 is a transparent glass plate on tank 10); a turbine coupled to the boiler tank (10, Fig. 1) (turbine couple at 18, Fig. 1—col. 3, lines 1-10); wherein the mirror programmatically orients towards (col. 3, lines 36-52) and through (via Fresnel lens 24—this is a reasonable application of Young because it is commensurate in scope with Fig. 3 of the application having Fresnel lens at 15) the translucent material (22) of the boiler tank (10) to have heat applied to increase the pressure used to operate the turbine (col. 3, lines 1-10—increase of pressure must be true with creation of steam). 
Young fails to teach having at least one or more parabolic mirrors; an enclosed fluid circuit including a medium supply tank; a pump coupled to the medium supply tank; a boiler tank coupled to the pump via a check valve, wherein the boiler tank is at least partially constructed of a translucent metal material; a condenser having an output of the turbine as an input and the condenser further providing an output used as a feedback input to the medium supply tank, wherein an exhaust from the turbine forced through the condenser causes the exhaust in the form of a gas to return to a liquid that gets stored in the medium supply tank; and wherein the at least one or more parabolic mirrors programmatically orient towards and through the translucent metal material of the boiler tank.
Perryman teaches having at least one or more parabolic mirrors (3, Fig. 3; [47]), wherein the at least one or more parabolic mirrors (3, Fig. 3; [47]) programmatically orient towards and through the translucent material of the boiler tank (claim 16 and [38 and 80]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Young with “having at least one or more parabolic mirrors, wherein the at least one or more parabolic mirrors programmatically orient towards and through the translucent material of the boiler tank,” as taught by Perryman, as a simple substitution of one known curved reflective mirror for another, and additionally to track the sun for optimal solar heat collection [38 and 80].  Note that both Perryman (320, Fig. 3) and Young (24, Fig. 1) teach Fresnel lenses at which the curved reflective mirror directs solar radiation.
Liu teaches wherein the boiler tank is at least partially constructed of a translucent metal material, wherein the translucent material is Indium Tin Oxide (Fig. 1 and [23]).  Per Liu, this translucent metal material would be placed adjacent a transparent cover (13, Fig. 1 of Liu; see [23]), which would most reasonably correspond to the transparent boiler glass plate (22) of Young.  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the boiler tank is at least partially constructed of a translucent metal material” as taught by Liu with the system as taught by Young and  Perryman, for the advantage of improving light absorbing efficiency [23].
Ast teaches an enclosed fluid circuit including a medium supply tank (116, Fig. 1); a pump (118) coupled to the medium supply tank (116); a boiler tank (102—heated by solar energy as in [11]) coupled to the pump (118) via a check valve (124); and a condenser (114 [13]) having an output (through 112) of the turbine (110) as an input and the condenser (114) further providing an output used as a feedback input to the medium supply tank (116) (as in Fig. 1), wherein an exhaust from the turbine (110) forced through the condenser (114) causes the exhaust in the form of a gas to return to a liquid that gets stored in the medium supply tank (116) [13-14].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an enclosed fluid circuit including a medium supply tank; a pump coupled to the medium supply tank; a boiler tank coupled to the pump via a check valve; a condenser having an output of the turbine as an input and the condenser further providing an output used as a feedback input to the medium supply tank, wherein an exhaust from the turbine forced through the condenser causes the exhaust in the form of a gas to return to a liquid that gets stored in the medium supply tank,” as taught by Ast with the system as taught by Young in view of Perryman and Liu, for the advantage of providing a power generation system (Rankine [9]) compatible with Young (col. 3, lines 1-10).

Re claim 13, Young, Perryman, Liu, and Ast teach claim 11.  Liu further teaches wherein the translucent metal material is indium tin oxide [23].  The motivation is the same as in the rejection of claim 11.

Re claim 16, Young, Perryman, Liu, and Ast teach claim 11.  They do not explicitly teach wherein the energy power generator system further comprises an electronic ignition system for a fuel system for uninterrupted energy generation.
The Office takes official notice of “an electronic ignition system for a fuel system for uninterrupted energy generation,” such as for use in an internal combustion engine driving a generator (no one is holding a match to the combustion chamber, rather, an electronic glow plug is used).  Such is obvious for the purpose of producing additional power or power when solar energy is not available, and so is combinable with the system of Young, Perryman, Liu, and Ast for that purpose.  The only reason this rejection is considered possible in this manner is because there is no nexus between claims 11 and 16, except for stating “the . . . system further comprises.”  

Re claim 17, Young, Perryman, Liu, and Ast teach claim 11.  Perryman further teaches wherein the energy power generator system further comprises a solar aligning system that rotates or orients the parabolic mirror so as to ensure maximal utilization of sunlight and to minimize use of alternative gas energy sources (claim 16 and [38 and 80]).  This use of “and to minimize use of alternative gas energy sources” is very broad and generic—the use of solar energy does this.

Re claim 18, Young, Perryman, Liu, and Ast teach claim 11.  Young further teaches wherein the energy power generator system comprises optics (lens 24, Figs. 1-2) placed between the one or more parabolic mirrors and the boiler tank (10) to intensify sunlight (36) reflected from the one or more parabolic mirrors on to at least a portion of the boiler tank (10) (Fig. 1 and col. 4, lines 8-15).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550, and further in view of Platero Gaona et al. US 20120023942 (“Platero”).

Re claim 5, Young, Perryman, Liu, and Ast teach claim 1.  They fail to teach 
wherein the energy source further comprises a natural gas heater coupled to the boiler tank, wherein the natural gas heater is configured with a natural gas supply. 
Platero teaches wherein the energy source further comprises a natural gas heater coupled to (note “coupled to” definition in the specification) the boiler tank, wherein the natural gas heater is configured with a natural gas supply (2, Figs. 1-2 and [11]). 
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the energy source further comprises a natural gas heater coupled to the boiler tank, wherein the natural gas heater is configured with a natural gas supply” as taught by Platero with the system as taught by Young, Perryman, Liu, and Ast, for the advantage of producing energy when solar energy is not available [11] (e.g., a cloudy day).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550, and further in view of Lakic US 20130055714.

Re claim 8, Young, Perryman, Liu, and Ast teach claim 1.  They fail to teach further comprising an excessive steam release valve for the boiler tank.
Lakic teaches further comprising an excessive steam release valve (126, Fig. 2) for the boiler tank [37 and 109].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “an excessive steam release valve for the boiler tank” as taught by Lakic with the system as taught by Young, Perryman, Liu, and Ast, for the advantage of releasing steam in case of malfunction or overpressurization [37 and 109].

Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550, and further in view of Logan et al. US 20110115226.

Re claim 12, Young, Perryman, Liu, and Ast teach claim 11.  None teaches wherein a medium in the medium supply tank is butane.
Logan teaches wherein a medium in the medium supply tank is butane (Fig. 3 and [25]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein a medium in the medium supply tank is butane” as taught by Logan with the system as taught by Young, Perryman, Liu, and Ast, as a simple substitution of one known Rankine cycle working fluid (butane) for another (water as in Young), with the predictable result of similarly operating a Rankine cycle as taught by Logan.

Re claim 14, Young, Perryman, Liu, and Ast teach claim 11.  They fail to teach wherein the translucent material is Indium Tin Oxide.
None teaches wherein a medium in the medium supply tank is butane.
Logan teaches wherein a medium in the medium supply tank is butane (Fig. 3 and [25]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein a medium in the medium supply tank is butane” as taught by Logan with the system as taught by Young, Perryman, Liu, and Ast, as a simple substitution of one known Rankine cycle working fluid (butane) for another (water as in Young), with the predictable result of similarly operating a Rankine cycle as taught by Logan.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550, and further in view of Deng US 20080149871.

Re claim 15, Young, Perryman, Liu, and Ast teach claim 11.  They fail to teach wherein the energy power generator system further comprises multiple orifices for propane and natural gas so the system is capable of using a dual alternative fuel system that has propane and natural gas regulators or sources that switch from one fuel to the other by use of an inline valve which will redirect propane or natural gas depending on which fuel to be used.
Deng (Figs. 2 and 11A-12B [58]) teaches wherein the energy power generator system further comprises multiple orifices (e.g., 121 and 122 in Fig. 2, but also note 141 and 142) for propane and natural gas so the system is capable of using a dual alternative fuel system that has propane and natural gas regulators or sources that switch from one fuel to the other by use of an inline valve (250, Figs. 11A-12B) which will redirect propane or natural gas depending on which fuel to be used [22-25 and 99-102].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the energy power generator system further comprises multiple orifices for propane and natural gas so the system is capable of using a dual alternative fuel system that has propane and natural gas regulators or sources that switch from one fuel to the other by use of an inline valve which will redirect propane or natural gas depending on which fuel to be used” as taught by Deng with the system as taught by Young, Perryman, Liu, and Ast, for the advantage of operating a stove to heat food [5], or for the sake of operating a heater in an indoor location housing part of the system [5].  The only reason this rejection is considered possible in this manner is because there is no nexus between claims 11 and 15, except for stating “the . . . system further comprises.”  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Young US 4434787 in view of Perryman US 20130255666, further in view of Liu et al. US 20100065043, and further in view of Ast et al. US 20130174550, and further in view of Stark US 4289118.

Re claim 20, Young, Perryman, Liu, and Ast teach claim 11.  They fail to teach wherein the energy power generator system further comprises a processor coupled to a thermostat to control movement of the mirror so as to regulate the distance between the parabolic mirror and boiler, thereby regulating the temperature of the fluid in the boiler.
Stark suggests wherein the energy power generator system further comprises a processor coupled to a thermostat to control movement of the mirror so as to regulate the distance between the parabolic mirror and boiler, thereby regulating the temperature of the fluid in the boiler (col. 12, lines 17-23).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the energy power generator system further comprises a processor coupled to a thermostat to control movement of the mirror so as to regulate the distance between the parabolic mirror and boiler, thereby regulating the temperature of the fluid in the boiler” as taught by Stark with the system as taught by Young, Perryman, Liu, and Ast, for the advantage of controlling a temperature of the heated fluid within the boiler (col. 12, lines 17-23).  The Office takes official notice of a processor with an electronic thermostat, as such was capable of instant and unquestionable demonstration as being well known at the time of the invention.  

Claims 1, 7, 9, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ast et al. US 20130174550 in view of Nigrelli US 20200062614, and further in view of Guha et al. US 20180083568, and further in view of Liu et al. US 20100065043.

Re claim 1, Ast (Fig. 1) teaches an energy power generator, comprising: an energy source comprising a solar energy source [11]; an enclosed fluid circuit (Fig. 1) including a medium supply tank (116); a pump (118) coupled to the medium supply tank (116); a boiler tank (102) coupled to the pump (118); a turbine (110) and generator (known from [12]) coupled to the boiler tank (102); a condenser (114 [13]) having an output of the turbine (110) as an input and the condenser (114) further providing an output used as a feedback input to the medium supply tank (116); wherein the boiler tank (102) has heat applied to increase the pressure used (at least implicit—this is what the heat does at 102—see [11-12]) to operate the turbine (110).
A generator is reasonably straightforward from the teaching of rotation of a turbine to produce power, such as electrical power, as in [12].
Ast fails to teach having at least one or more parabolic mirrors for focusing solar energy in a predetermined direction or focal point; wherein the boiler tank is at least partially constructed of a translucent metal material, and wherein the at least one or more parabolic mirrors selectively and rotatably focus towards the predetermined direction through the boiler tank or focal point through the boiler tank.
Nigrelli teaches one or more parabolic mirrors (28, Fig. 2) for focusing solar energy in a predetermined direction or focal point (31), and an exemplary solar concentrator (12, Figs. 1-5) for producing a gaseous working fluid for use in a turbine [19].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ast with “having at least one or more parabolic mirrors for focusing solar energy in a predetermined direction or focal point” as taught by Nigrelli, for the advantage of concentrating rays of the sun and focusing them on a collective surface for evaporating the working fluid of Ast (see 12, Figs. 1-5 of Nigrelli).  
Guha teaches wherein the at least one or more parabolic mirrors selectively and rotatably focus towards the predetermined direction through the boiler tank or focal point through the boiler tank (Figs. 1-2 and 8A-8C; and [16-18 and 32]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “one or more parabolic mirrors selectively and rotatably focused towards the predetermined focal point on or through the boiler tank” as taught by Guha with the system as taught by Ast in view of Nigrelli, for better collection of solar energy due to sun tracking (Figs. 8A-8C; [21]).  
Liu teaches wherein the boiler tank is at least partially constructed of a translucent metal material, wherein the translucent material is Indium Tin Oxide (Fig. 1 and [23]).  Per Liu, this translucent metal material would be placed adjacent a transparent cover (13, Fig. 1 of Liu; see [23]), which would most reasonably correspond to the transparent glass (18/20) of Nigrelli [21].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the boiler tank is at least partially constructed of a translucent metal material” as taught by Liu with the system as taught by Ast, Nigrelli, and Guha, for the advantage of improving light absorbing efficiency [23].

Re claim 7, Ast, Nigrelli, Guha, and Liu teach claim 1.  Nigrelli further teaches the energy power generator further comprises a metal heat exchange rod (25, Figs. 4-5) within the boiler tank (12) that lines up to focal point (30) of the parabolic mirror (28) so as to provide a heat generation surface through the portion made of the translucent metal material (which per the combination would be at 18 or 20 of Fig. 5) and thereby further enhancing efficiency (which it does—[29]).  The motivation is the same as in the rejection of claim 1.

Re claim 9, Ast, Nigrelli, Guha, and Liu teach claim 1.  Guha further teaches a rigid and pivotable framework to connect the boiler tank to the at least one parabolic mirror enabling the boiler tank and the at least one parabolic mirror to follow the sun causing a focal point to stay on a designated point on the boiler tank (as taught by Figs. 8A-8C and [43-45]).

Re claim 11, Ast (Fig. 1) teaches an energy power generator, comprising: an energy source comprising a solar energy source [11]; an enclosed fluid circuit (Fig. 1) including a medium supply tank (116); a pump (118) coupled to the medium supply tank (116); a boiler tank (102) coupled to the pump (118) via a check valve (124); a turbine (110) and coupled to the boiler tank (102); a condenser (114 [13]) having an output of the turbine (110) as an input and the condenser (114) further providing an output used as a feedback input to the medium supply tank (116), wherein an exhaust from the turbine (110) forced through the condenser (114) causes the exhaust in the form of a gas to return to a liquid [13] that gets stored in the medium supply tank (116), wherein the boiler tank (102) has heat applied to increase the pressure used (at least implicit—this is what the heat does at 102—see [11-12]) to operate the turbine (110).
Ast fails to teach having at least one or more parabolic mirrors; wherein the boiler tank is at least partially constructed of a translucent material; and wherein the at least one or more parabolic mirrors programmatically orient towards and through the translucent metal material of the boiler tank.
Nigrelli teaches one or more parabolic mirrors (28, Fig. 2) for focusing solar energy in a predetermined direction or focal point (31), wherein the boiler tank is at least partially constructed of a translucent material (18, Figs. 1-5 and [21]), and an exemplary solar concentrator (12, Figs. 1-5) for producing a gaseous working fluid for use in a turbine [19].
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to modify Ast with “having at least one or more parabolic mirrors; wherein the boiler tank is at least partially constructed of a translucent material” as taught by Nigrelli, for the advantage of concentrating rays of the sun and focusing them on a collective surface for evaporating the working fluid of Ast (see 12, Figs. 1-5 of Nigrelli).  
Guha teaches wherein the at least one or more parabolic mirrors programmatically orient towards and through the translucent material of the boiler tank (Figs. 1-2 and 8A-8C; and [16-18 and 32]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “one or more parabolic mirrors selectively and rotatably focused towards the predetermined focal point on or through the boiler tank” as taught by Guha with the system as taught by Ast in view of Nigrelli, for better collection of solar energy due to sun tracking (Figs. 8A-8C; [21]).  
Liu teaches wherein the boiler tank is at least partially constructed of a translucent metal material, wherein the translucent material is Indium Tin Oxide (Fig. 1 and [23]).  Per Liu, this translucent metal material would be placed adjacent a transparent cover (13, Fig. 1 of Liu; see [23]), which would most reasonably correspond to the transparent glass (18/20) of Nigrelli [21].  
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to which the claimed invention pertains to combine “wherein the boiler tank is at least partially constructed of a translucent metal material” as taught by Liu with the system as taught by Ast, Nigrelli, and Guha, for the advantage of improving light absorbing efficiency [23].

Re claim 19, Nigrelli further teaches wherein the energy power system comprises a glass window (18, Figs. 1-5; [21]) formed on a portion of the boiler tank (12) and a heat exchange rod (25, Figs. 4-5; [29]) within the boiler tank (12) that lines up through the glass window (18) to the focal point (30) of the parabolic mirror (28) so as to provide a heat generation surface thereby further enhancing efficiency [29].  The motivation is the same as in the rejection of claim 11.
Also as mentioned in the rejection of claim 11, Liu teaches “which includes a translucent metal material,” and its placement as combined teaches “lines up through the glass window and translucent metal material. . .” as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICKEY H FRANCE whose telephone number is (571)272-2372.  The examiner can normally be reached on Monday through Friday, 8:00 a.m. to 4:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICKEY H FRANCE/Examiner, Art Unit 3746